LOHIER, Circuit Judge,
concurring:
I join the opinion of the Court. However much I favor judicial review of administrative action in immigration matters, the text of 8 U.S.C. § 1252 plainly precludes our review of the Government’s denial of Elenilson Ortiz-Franeo’s claim for deferral of removal under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). Here, Ortiz-Franco’s final order of removal is subject to the jurisdictional bar of § 1252(a)(2)(C) because he was deemed removable by reason of having committed crimes listed in that provision, see De La Rosa v. Holder, 598 F.3d 103, 107 (2d Cir.2010), and his challenge to the denial of deferral does not fall within the exception to that jurisdictional bar because it is entirely fact-based, unaccompanied by *92any legal or constitutional claim, see 8 U.S.C. § 1252(a)(2)(D). As the majority opinion points out, most circuits that have grappled with the same issue would agree that these two features combine to strip us of jurisdiction to decide this case.1
To the majority’s analysis, however, I would add the following.
Although I know it cuts against the current orthodoxy of statutory construction, in my view this is a high-stakes case in which checking the legislative history is “useful, even when the meaning can be discerned from the statute’s language, to reinforce or confirm a court’s sense of the text.” Robert A. Katzmann, Judging Statutes 35 (2014). Among other things, this case implicates our judicial power to review an important category of petitions — a power of review that the Government claims for itself alone. And the stakes are very high for petitioners, like Ortiz-Franco, who may face torture if the Government’s denial of deferral of removal proves to be mistaken.
My review of the legislative history of § 1252 confirms the majority’s reading of the text. The conference report for the REAL ID Act of 2005, Pub.L. No. 109-13, 119 Stat. 231, makes clear that Congress sought broadly to limit judicial review of appeals of orders of removal by “criminal aliens.” See H.R.Rep. No. 109-72, at 174 (2005), 2005 U.S.C.C.A.N. 240, 298-99 (Conf.Rep.) (describing § 106 of the REAL ID Act as intended to ensure that “criminal aliens will have fewer opportunities to delay their removal” and that “criminal aliens will not receive more judicial review than non-criminals”). By contrast, nothing in the legislative history supports the .Ninth Circuit’s view that § 1252(a)(2)(C)’s jurisdictional bar applies only to orders that determine an alien is removable by virtue of having committed a qualifying crime. See supra note 1.
The Senate legislative history relating to the CAT’s ratification — years before the implementing legislation was enacted— only reinforces the conclusion that Congress did not contemplate judicial review of the denial of CAT claims standing alone. During the ratification process, the Senate made clear that the treaty would not be self-executing, see Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, S. Exec. Rep. 101-30, at 18 (1990), suggesting that courts would have no role in reviewing CAT claims while implementing legislation was pending. Indeed, the ratifying Senate clearly intended to leave the deci*93sion to grant or deny CAT claims exclusively in the hands of the “competent authorities” — that is, “the Secretary of State in extradition cases and ... the Attorney General in deportation cases.” Id. at 17.
A final word. I have little reason to doubt the Government’s representation that it would never remove a noncitizen to a country where (in its judgment) he is likely to be tortured. See, e.g., Immigration Relief Under the Convention Against Torture for Serious Criminals & Human Rights Violators: Hearing Before the Sub-comm. on Immigration, Border Sec., and Claims of the H. Comm, on the Judiciary, 108th Cong. 11 (2003) (statement of C. Stewart Verdery, Assistant Secretary for the Border and Transportation Security Policy, Department of Homeland Security); id. at 15 (statement of Eli Rosenblum, Director, Office of Special Investigations, U.S. Department of Justice); Convention Against Torture: Heariiig Before the S. Comm, on Foreign Relations, 101st Cong. 718, 14-15 (1990) (statement of Mark Richard, Deputy Assistant Att’y Gen., Criminal Division, Department of Justice); Regulations Concerning the Convention Against Torture, 64 Fed.Reg. 8478, 8478-79 (Feb. 19, 1999). But the state of play today is that noncitizens with criminal convictions who appeal the Government’s denial of deferral of removal under the CAT will have access to federal court in a wide geographic swath of the Nation (the Seventh and Ninth Circuits), while similarly situated men and women in other parts of the country (including, now, this Circuit) will not. This is not a sustainable way to administer uniform justice in the area of immigration. Congress, or the Supreme Court, can tell us who has it right and who has it wrong.

. I appreciate that two sister circuits have arrived at the opposite’ result after interpreting the same statutory text. See Wanjiru v. Holder, 705 F.3d 258 (7th Cir.2013); Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1083 (9th Cir.2008). But it is a statutory stretch to accept the Seventh Circuit’s view that CAT deferral of removal is at once non-final for purposes of avoiding the jurisdiction-stripping provision, § 1252(a)(2)(C), but final "enough” to permit judicial review of CAT deferral claims under § 1252(a)(4). Wanjiru, 705 F.3d at 264. "Final order of removal” in § 1252(a)(2)(C) means just what it means in other surrounding provisions of the same statute. And I am ultimately unconvinced by the Ninth Circuit’s interpretation of § 1252(a)(2)(C) as eliminating jurisdiction to review only those orders that remove an alien “by reason of” a covered criminal offense. Lemus-Galvan, 518 F.3d at 1083; see also Alvarez-Santos v. INS, 332 F.3d 1245, 1247 (9th Cir.2003) (Section 1252(a)(2)(C) "strips us only of jurisdiction to review orders of removal predicated on commission or admission of a crime, not orders of removal not so predicated.”). The relevant text of § 1252(a)(2)(C) (”[N]o court shall have jurisdiction to review any final order of removal against an alien who is removable by reason of having committed a [qualifying] criminal offense”) limits jurisdiction based on the category of "alien” whose final order of removal is the subject of appeal, not the reason the "order” issues. In other words, "by reason of” modifies "alien,” not "order.”